I concur in the judgment on the ground that the evidence shows that "The Daily Bulletin" was not, at the time in question, a newspaper of general circulation published for the dissemination of news and intelligence of a general character.
I am not certain that the main opinion purports to determine that a judgment given under section 4462 of the *Page 166 
Political Code declaring a particular newspaper to be a newspaper of general circulation is binding and conclusive as to the character of the newspaper as of the time it is given. It is my opinion that in any other action or proceeding in which personal or property rights of persons not parties to the proceeding under section 4462 are involved, the judgment given in a proceeding under that section is of no force or value whatsoever. This question, however, does not appear to be raised by this appeal.
As to the other matters discussed, several of them are admittedly not involved in the question presented. I do not desire to express any opinion upon any of them. It is to be hoped that in the future the legislatures will refrain from such futile enactments.